On Petition for Rehearing
Arterburn, J.
The respondents have filed a petition for rehearing and the relators have filed a motion to dismiss the petition.
The petition for rehearing calls our attention to the use of the word “consumer” in referring to the Boone County Rural Electric Membership Corporation in our opinion, and points out that the corporation is a public utility purchasing electrical *213power for sale and transmission from the Public Service Company of Indiana, Inc. Technically “consumer” is a misnomer, but obviously we use the word in a broad sense as synonymous with customer or ratepayer. Either of such words could have been substituted without changing the meaning of anything we said in our opinion. In so far as rate proceedings under Indiana statutes are concerned all customers or ratepayers are in the same category whether their purchases are at retail or wholesale. There are occasions, of course, when the characteristics of the purchases might be important upon the issue of discrimination. The statute with respect to the initiation of rate proceedings by public utilities is not limited to merely retail rate proceedings but pertain to “any rates, tolls, charges.” Acts 1951, ch. 161, §1, p. 415, being §54-415, Burns’ 1951 Replacement and Acts 1913, ch. 76, §72, p. 167, being §54-423, Burns’ 1951 Replacement, and Acts 1913, ch. 76, §77, p. 167, being §54-428 Burns’ 1951 Replacement. The statutes in Indiana relating to rates and rate proceedings do not make any distinction between retail and wholesale customers in so far as we are concerned here. Since the Public Service Commission has to review all the rates and all the income of the public utility charging the rates, no effective rate proceeding could be conducted were it otherwise.
We fail to find, likewise, that the statute makes any distinction in rate proceedings as to the method of giving notice with respect to the character of the ratepayers or customers. The contracts between the utility charging the rates and furnishing the power and the utility purchasing, transmitting and redistributing the power, are subject to the continuing jurisdiction of the commission and its regulatory powers. The fact that the schedule of the originally pro*214posed rate increase, did not contain any proposed increase for the Boone County Rural Electric Membership Corporation, does not alter the situation, as we stated in our original opinion. The Public Service Company of Indiana, Inc. sought a net increase in the total rates, and it was unnecessary to specify any particular ratepayer in the notices. The Boone County R. E. M. C. and all other ratepayers after notice, as provided by the statute, were charged with the knowledge of the proceedings to fix and alter the rates before the Commission. If the utility’s existing rates were found to be confiscatory the Commission was not bound to make an increase of rates on any basis proposed by the company herein but might reconstruct its own schedule of rates.
It is further argued that a failure of the commission to report its action to the trial court causes the court to lose jurisdiction of the proceedings after a reference back to the commission as provided by statute. Whether or not the Public Service Commission reports, or fails to report, its action after a reference back, cannot confer nor deprive the court of its jurisdiction properly acquired in the first instance.
The petition for rehearing is denied.
For the reason that the issues raised in the petition to dismiss are moot upon the denial of the petition for rehearing, the petition to dismiss is dismissed.
Achor, C. J., Emmert, Bobbitt and Landis, JJ., concur.
Note: Reported in 138 N. E. 2d 4.
Rehearing denied: 139 N. E. 2d 552.